Citation Nr: 1145378	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  09-07 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for osteoarthritis of the right knee (a right knee disability).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1998 to September 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In her March 2009 substantive appeal, the Veteran requested a personal hearing before a member or members of the Board.  In a subsequent letter sent to the Veteran in February 2011, the RO informed the Veteran of a Travel Board hearing scheduled in March 2011.  She failed to appear.  Accordingly, the hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.702 (2011).

In a September 2009 rating decision, the Veteran was declared not competent to handle disbursement of funds, effective September 14, 2009.  As such, she has been assigned a Legal Custodian who has the legal capacity to receive and disburse her funds.

In August 2011, the Board requested a VA medical expert opinion concerning the claim pursuant to 38 C.F.R. § 20.903.  The opinion has been received and the Veteran has been provided copies of the opinion.  To date, the Veteran has declined to submit any additional argument or evidence.  As such, the Board proceeds to adjudicate the claim.


FINDING OF FACT

The Veteran's current right knee disability is etiologically related to her active service.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis, as is claimed here, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

As in all claims for service connection, it is the Board's duty to assign probative value to the evidence and then to weigh the evidence favorable to the veteran's claim against the evidence unfavorable to the veteran's claim.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  If the favorable evidence outweighs the unfavorable evidence or if the favorable and unfavorable evidence are in relative equipoise, the Veteran's claim must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2011).

A service treatment report from November 1999 indicated that the Veteran complained of right knee pain.  She denied any trauma to the knee but reported that she had also been seen in October 1999 for right knee pain.  The Veteran noted that the pain in her knee had always been present without any relief.  Upon physical examination, the Veteran's right knee had no effusion, no edema, no erythmia, no crepitation, had full range of motion but was tender to palpation.  At that time, she was not diagnosed with a right knee condition.

Another service treatment report from April 2003 indicated that the Veteran complained of bilateral knee pain.  She was treated with Motrin.  Later that same month, the Veteran continued to complain of bilateral knee pain and indicated that she had this pain since boot camp.  The treating health care professional assessed the Veteran with interior knee pain with several structural risk factors.

In a separation examination from August 2003, the Veteran reported that she had knee trouble and swollen or painful joints.  The examiner explained that the Veteran was being seen by orthopedics.

Post-service, the Veteran has been treated for knee pain.  In May 2007, a VA outpatient treatment report indicated that the Veteran complained of bilateral knee pain.  She was diagnosed with degenerative joint disease.  However, a treatment report from September 2007 indicated that the Veteran had knee pain which was most likely due to strain but also noted that it appeared to be a chronic problem.

In November 2007, a treatment note indicated that the Veteran had right knee pain for nine years.  The health care professional stated that that the etiology of the pain was not clear but that it was a possible meniscus tear.

A treatment report from February 2008 discussed the results of a magnetic resonance imaging (MRI).  They were essentially negative for any abnormalities of the right knee.  Again, in June 2008, a treatment report indicated that there was no MRI evidence of meniscal or ligamentous injury.  Treatment reports from September 2008 and October 2008 noted that MRI had not shown any remarkable abnormality or internal derangement.

However, in treatment reports from March 2009 and April 2009, the Veteran was given a provisional diagnosis of degenerative joint disease and was positive for right knee effusion, respectively.

It is important to note that these post-service VA outpatient treatment reports indicated that the date of onset of the Veteran's right knee pain was in 1998, while she was on active duty.

The Veteran underwent a VA examination of her right knee in November 2008.  At that time, she was diagnosed with right patella tendonitis with mild laxity of the lateral collateral ligament.  The examiner stated that the claims file did not contain any service medical records that related to her right knee condition.  This is clearly inaccurate based on the service treatment records discussed above.  As such, the examiner concluded that it would require speculation to state whether or not the Veteran's current right knee condition is related to her active service.

In December 2008, the examiner provided an addendum opinion and indicated his review of the Veteran's service treatment records in their entirety.  He stated, "The physical examinations and diagnoses that were found in the service medical records regarding [the Veteran's] knee do not correlate with the findings and diagnosis on the C&P examination dated [November 2008].  Therefore, her current knee condition is less likely than not related to the 'knee condition' that she had while on active duty."

At this juncture, the Board notes that the Veteran's post-service VA outpatient treatment reports were added to the claims file after the examiner had rendered his opinion regarding the etiology of the Veteran's right knee disability.  Indeed, the examiner would not have been able to review these records before providing a medical opinion.  

In this regard, the November 2008 VA examination is inadequate for VA compensation purposes as the examiner based his medical opinion on a less than complete medical history of the Veteran's right knee disability.  Indeed, once VA provides an examination, as it did in this case, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

In addition, the only medical opinion of record regarding the etiology of the Veteran's right knee disability is the November 2008 opinion from a physician's assistant.  In light of the inadequacy of the November 2008 VA examination, as discussed above, in August 2011, the Board requested a VHA medical opinion from an expert in orthopedics to resolve the issue on appeal.

In September 2011, the Chief of Orthopedic Surgery, Dr. "J.C.," provided an expert medical opinion as to the etiology of the Veteran's right knee disability.  At this juncture, the Board notes that Dr. J.C. indicated his review of the information provided in the Board's request letter from August 2011.  He noted that he did not have access to the Veteran's service treatment reports of injury and subsequent treatment of a right knee condition, medical records from the Dallas VA Medical Center (VAMC), and the medical opinion of the November 2008 VA examiner, including his December 2008 addendum opinion.

While there is no regulatory or statutory requirement for review of the claims file, 38 C.F.R. § 4.1 does require that each disability be reviewed in relation to its history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").  In this case, Dr. J.C. has clearly indicated his review of the relevant medical history, via the Board's request letter, with respect to the Veteran's right knee disability.  As such, Dr, J.C.'s expert medical opinion is adequate for VA compensation purposes.

In his September 2011 letter, Dr. J.C. stated, "[i]t is my medical opinion that it is at least as likely as not that the Veteran's current right knee disability was caused by or incurred in active service."  He noted that his conclusion was based on several factors.  First, Dr. J.C. noted that the Veteran denied a history of knee pain prior to her time in service.  Also, her service treatment reports documented repeated visits for knee pain.  Indeed, this included a separation examination in which the Veteran reported knee trouble and swollen or painful joints.

Dr. J.C. also indicated the Veteran's post-service records from the Dallas VAMC which reflected continued pain in the knee.  He highlighted that the objective findings of a knee effusion on examination in 2009 were supportive of ongoing knee pathology.  

While Dr. J.C. noted that the MRI in June 2008 showed no evidence of meniscal or ligamentous injury, he explained that the MRI is a very sensitive tool in evaluating mensical and ligamentous injuries but it is not as accurate in diagnosing cartilaginous injuries and/or chondromalacia.  He further explained that the images are static in nature and do not reveal abnormal motions.  As such, he concluded that disabling knee pain can exist for other reasons other than mechanical defects such as those demonstrated on MRI.

Based on these reasons, Dr. J.C., a medical expert in orthopedics, opined that the Veteran's right knee disability was caused by or incurred in active service.  Dr. J.C.'s expert medical opinion provides probative medical evidence in favor of the Veteran's claim as he established the requisite nexus between the Veteran's current right knee disability and her military service.

In contrast to the November 2008 VA examiner, Dr. J.C.'s opinion was based on the Veteran's entire, relevant medical record (as listed in the August 2011 Board request), and an adequate, detailed rationale for his conclusions was provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (noting that a medical opinion must describe the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).

In addition to the above positive medical evidence (provided by Dr. J.C.) which supports the claim for service connection, the Veteran has essentially argued that she has had pain in her right knee since service.  The Board finds her statements to be credible and weigh in favor of her claim for service connection for a right knee disability.  The Veteran has described symptoms consistent with osteoarthritis, particularly pain, and is certainly competent to report on symptoms that she has experienced.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

In short, the Board finds the Veteran's statements, that her symptoms began as a result of his military service, to be credible.  Thus, the Board also finds that the favorable evidence (the service treatment reports reflecting pain in the right knee, Dr. J.C.'s medical opinion, and the Veteran's lay statements) clearly outweighs any unfavorable evidence in showing that the Veteran's currently demonstrated right knee disability is as likely as not related to her active service.  In fact, there is no other probative medical evidence of record against the Veteran's claim for service connection for her right knee disability as the November 2008 VA examination was found to be inadequate.  

Consequently, the Board concludes that all elements of a service connection claim have been met, namely, that the Veteran experienced pain in her right knee in service and that there is a nexus between that symptomatology and her current disability.  

For the reasons and bases set forth above, the Board finds that service connection for a skin disability is warranted.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran, and the claim for service connection for a right knee disability is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The nature and extent of the Veteran's right knee disability are not before the Board at this time.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

ORDER

Entitlement to service connection for a right knee disability is granted, subject to the applicable laws and regulations governing the payment of monetary awards.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


